Order entered November 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01154-CV

                              STEVEN BROWDER, Appellant

                                               V.

                          DFW PROPERTY GUARDIAN, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-01793-2015

                                           ORDER
       We GRANT the November 16, 2015 motion of Court Reporter Crystal Cannon seeking a

sixty-day extension of time to file the reporter’s record TO THE EXTENT that Ms. Cannon

shall file, by DECEMBER 18, 2015, either the reporter’s record or written documentation that

appellant has not paid or made arrangements to pay the fee for preparation of the reporter’s

record. See TEX. R. APP. P. 35.3(c). We DIRECT the Clerk of this Court to send a copy of this

order by electronic transmission to Ms. Cannon, appellant, and counsel for appellee.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE